     Case 2:18-cv-00551-RJS-PMW Document 69 Filed 03/30/20 Page 1 of 5




Christine T. Greenwood (8187)             Andrew G. Strickland (pro hac vice)
  greenwood@mcgiplaw.com                   Andrew.Strickland@leehayes.com
Geoffrey K. Biehn (13445)                 William B. Dyer III (pro hac vice)
 biehn@mcgiplaw.com                         Bill.Dyer@leehayes.com
MAGLEBY CATAXINOS & GREENWOOD             LEE & HAYES P.C.
170 South Main Street, Suite 1100         75 14th Street, Ste. 2500
Salt Lake City, Utah 84101-3605           Atlanta, Georgia 30309
Telephone: 801.359.9000                   Telephone: 404.815.1900
Facsimile: 801.359.9011                   Facsimile: 509.323.8979

                                          Sarah E. Elsden (pro hac vice)
                                           Sarah.Elsden@leehayes.com
                                          LEE & HAYES P.C.
                                          601 W. Riverside, Suite 1400
                                          Spokane, Washington 99201
                                          Telephone: 509.324.9256


                     IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, CENTRAL DIVISION

                                             DECLARATION OF SARAH E.
LARADA SCIENCES, INC., a Delaware            ELSDEN IN OPPOSITION TO
Corporation,                                 PLAINTIFF’S MOTION FOR LEAVE
            Plaintiff/Counterdefendant,      TO FILE FIRST AMENDED
                                             COMPLAINT, TO ADD DEFENDANTS,
v.                                           AND TO LIFT STAY
PEDIATRIC HAIR SOLUTIONS                     Case No.: 2:18-cv-00551-RJS-PMW
CORPORATION, a North Carolina
Corporation,                                 Chief Judge Robert J. Shelby
            Defendant/Counterclaimant.       Chief Magistrate Judge Paul M. Warner
      Case 2:18-cv-00551-RJS-PMW Document 69 Filed 03/30/20 Page 2 of 5




       I, Sarah E. Elsden, declare as follows:

       1.      I am one of the attorneys for Defendant/Counterclaimant Pediatric Hair Solutions

Corporation (“PHS”). I am over the age of 18 years and otherwise competent to testify as to the

matters set forth herein. I make this declaration from personal knowledge and the books and

records of my firm.

       2.      On January 10, 2020, I participated in telephone call with Andrew Strickland of

my firm and Larada Sciences, Inc.’s then-counsel, Jason D. Boren. We discussed the Court

Clerk’s email request dated December 30, 2019, seeking an update on the status of the stay. Mr.

Boren conveyed that Larada would soon engage new counsel. During that call, we agreed the

stay should be continued an additional sixty days to allow the parties to continue settlement

discussions.

       3.      On January 23, 2020, my firm tendered a settlement offer to counsel for Larada in

attempt to settle this action and a related patent infringement action pending before the Western

District of North Carolina, styled Larada Sciences, Inc. v. Pediatric Hair Solutions Corporation,

FloSonix Ventures, LLC, case number 3:18-cv-00320-RJC-DSC, Western District of North

Carolina (the “Patent Action”).

       4.      On February 21, 2020, new counsel for Larada, Peter M. Stasiewicz, rejected

PHS’s settlement offer and, instead, submitted a proposed amended complaint. Mr. Stasiewicz

sought PHS’s consent for leave to file its proposed amended complaint.

       5.      A true and correct copy of a letter dated August 11, 2017, from counsel for

Larada Sciences, Inc., Quinton J. Stephens, to counsel for PHS, Chris Clark, was produced by




                                                 1
      Case 2:18-cv-00551-RJS-PMW Document 69 Filed 03/30/20 Page 3 of 5




PHS in discovery in this action on December 4, 2018, identified as PHS000002-PH000004, and

is attached to my declaration at Exhibit A (without enclosures). The relevant portions are

highlighted in yellow for the Court’s convenience.

       6.      A true and correct copy of Larada Sciences, Inc.’s Complaint filed in the Patent

Action (ECF No. 1) is attached to my declaration at Exhibit B.

       7.      Attached to my declaration at Exhibit C is a true and correct copy of excerpts

taken from Larada Sciences, Inc.’s Opening Claim Construction Brief filed in the Patent Action

(ECF No. 25). The relevant portions are highlighted in yellow for the Court’s convenience.

       8.      On December 4, 2018, PHS made its first disclosure of documents identified as

PHS1-PHS1211. On December 18, 2018, PHS produced additional documents identified as

PHS1212-188128. On March 14, 2019, PHS made a third supplemental production identified as

PHS188129-190119.

       9.      Larada served written discovery requests to PHS and FloSonix Ventures, LLC in

the Patent Action seeking, in part, materials containing or relating to reverse-engineering of

Larada’s devices. The parties in this action and in the Patent Action agreed documents produced

in response to requests for production made in either case may be used by the requesting party in

both cases.

///




                                                 2
      Case 2:18-cv-00551-RJS-PMW Document 69 Filed 03/30/20 Page 4 of 5




        I hereby state under penalty of perjury under the laws of the United States that to the best

of my knowledge, information and belief, the foregoing statements are true, and as to statements

of belief, that I believe them to be true.

        Dated this 30th day of March, 2020 at Spokane, Washington.

                                              /s/ Sarah E. Elsden
                                              SARAH E. ELSDEN




                                                 3
      Case 2:18-cv-00551-RJS-PMW Document 69 Filed 03/30/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I certify I am employed by the law firm of Lee & Hayes P.C., 601 W. Riverside, Suite

1400, Spokane, Washington 99201, and pursuant to Federal Rules of Civil Procedure Rule 5(b),

a true and correct copy of the foregoing Declaration of Sarah E. Elsden was delivered to the

following this 30th day of March, 2020, by:

       [ ] Hand Delivery
       [ ] Depositing the same in the U.S. Mail, postage prepaid
       [X] CM/ECF System
       [ ] Electronic Mail

             Douglas C. Smith
             Lewis Brisbois Bisgaard & Smith, LLP
             1218 East 7800 South, Suite 300
             Sandy, UT 84094
             douglas.smith@lewisbrisbois.com

             Peter M. Stasiewicz
             Arcturus Law Firm
             211 W. Wacher #323
             Chicago IL 60606
             pete@arcturuslaw.com


                                                    /s/ Sarah E. Elsden




                                               4
